In a proceeding to *960invalidate petitions designating appellant-respondent as a candidate in the Republican Party Primary Election to be held on June 4, 1973 for nomination for the public office of Supervisor of the Town of Huntington, Suffolk County, (1) said candidate appeals from a judgment of the Supreme Court, Suffolk County, dated May 23, 1973, which adjudged said designating petitions invalid, and (2) petitioner cross-appeals from the portion of the decision (rendered with said adjudication) which rules that " there is no fraud and none relative to the candidate Mara.” Cross appeal dismissed, without costs. No appeal lies from a decision. Petitioner is not aggrieved by the judgment. Judgment affirmed, without costs (cf. Matter of Stoller v. Ackerson, 39 A D 2d 934, affd. 30 N T 2d 877; Matter of Steinberg v. McNab, 25 N T 2d 810). Martuseello, Acting P. J., Latham, Shapiro, Gulotta and Benjamin, JJ., concur. [32 N Y 2d 877.]